Title: From George Washington to William Pearce, 9 August 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Charles town [Md.] 9th Augt 1795
          
          The day before I left home, I rode by the field at Dogue run called Davy’s field—and intended to have had some further conversation with you on the subject of a second wheat field at that place this seeding time; but the suddenness of my departure prevented it.
          In looking at the field above mentioned, it did not strike me as sufficient, in addition to No. 5 for a wheaten crop at that farm (if more can be got in, advanced as the season is) 1st because the quantity of Acres in it is too small; and 2dly because part of it is very poor, and turning in the grass, in places, would be difficult; without which attempting it at all, at this late hour, could not be justified upon any true principle of husbandry. for these reasons, I intended to have told you, that in my opinion, No. 7 ought to be preferred; provided there be a moral certainty of getting it seeded in good time; and the work well done.
          If you attempt this field, I have been considering further, whether it wd not be better to plow the same way it was laid last; but to make the parting furrow where the ridge now is. the work, I am confident, will be better executed; and the growth now on it, turned in with more truth; and to do this carefully, is all in all; for if the sward, or one furrow is not turned immediately into the other, and an even face at top, made with the under earth; that k[i]nd of husbandry, so strongly recommended on a clover lay & may succeed with other grasses, would be entirely defeated: good plowing therefore is essential; and I would have you sow, as fast as you plow; to be well harrowed, but not so as to bring the grass up again; for it is the manure, occasioned by the fermentation & rotting of it, that is to benefit the land, & to produce the Wheat.
          The storms of wind and rain, seems to have been more severe in these parts than with you; notwithstanding, I find seeding has begun on the other side Susquehanna in two or three places. The roads are miserably torn up, and the Mill dam, bridges &ca almost universally carried away.
          Among other reasons for preferring No. 7 at Dogue run to what is called Davys field is, because I see your chance for wheat next year is hurt by the laying down of the Corn—the delay it

has necessarily occasioned in sowing—and the consequent grassiness of the fields from that circumstance and the inability of keeping them clean with so much rain. I am satisfied your forward Corn must be first taken from the grd before it can be sown: This also will be hurtful to the next years wheat—but this is to be preferred to any measures which may injure the Corn at this time.
          Do not forgot to plow in some of your greenest Buck wheat, and sow wheat thereon immediately, for an experiment; if this should answer well, it would be proper, always to sow the Buckwheat (intended for manure) at such a period as to sow wheat thereon when it is not more than six or eight inches high, as is done upon a clover lay. But if this mode is found to succeed, the Buck wheat ought to be sown thick, otherwise it would not afford much improvement to the soil.
          If the money is due for the flour sold let it be collected, and deposited in the Alexandria Bank. I am your friend &ca
          
            Go: Washington
          
        